Citation Nr: 1048448	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected tinnitus.

3.  Entitlement to an initial compensable disability rating for 
service-connected chip fracture, right great toe.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Louisville, Kentucky.  

The issues of entitlement to an initial compensable disability 
rating for service-connected bilateral hearing loss and 
entitlement to a TDIU, addressed in the REMAND portion of the 
decision below, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus, affecting both the 
right and left ears, was initially rated as 10 percent disabling.

2.  The preponderance of the evidence related to the Veteran's 
service-connected chip fracture, right great toe, does not 
support a finding of a moderate foot disability.


CONCLUSIONS OF LAW

1.  There is no schedular basis for the assignment of more than a 
single, 10 percent disability rating for tinnitus.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2010).
2.  The criteria for an initial compensable disability rating for 
service-connected chip fracture, great right toe, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b) (1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.27, 4.41, 4.71a, 
Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claims of entitlement to increased initial 
disability ratings arise from his disagreement with the initial 
evaluations assigned following the grant of service connection.  
Once service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded a VA 
audiological evaluation in February 2008 and a VA examination as 
to his right foot in March 2008.  The Veteran has not indicated 
that he was seen regarding his tinnitus or right great toe by any 
provider or at any time other than the treatment reflected in the 
current records on file.  Therefore, the Veteran's identified and 
authorized post-service treatment records available and relevant 
to the issues decided herein have been requested or obtained.  
Based upon the above, the Board finds that VA has satisfied its 
duty to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R.     § 4.1, where 
the Veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered during 
the entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Additionally, in determining the present level of a 
disability for any increased rating claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6.

Tinnitus

Service connection for tinnitus was granted rating decision dated 
in April 2008, and an initial 10 percent disability rating was 
assigned, effective as of July 24, 2006, under Diagnostic Code 
6260.  

Diagnostic Code 6260, contemplating tinnitus, provides a maximum 
schedular rating of 10 percent.  Following the criteria, note (2) 
states that a single disability rating is to be assigned for 
recurrent tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2010).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent disability rating for tinnitus, regardless of 
whether the tinnitus was unilateral or bilateral.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous 
versions of Diagnostic Code 6260).

On VA audiological evaluation in February 2008, the Veteran 
reported constant, bilateral tinnitus.  Also, VA treatment 
records dated in December 2006 and December 2007 indicate that 
the Veteran reported constant, bilateral tinnitus.

As the Veteran is in receipt of an initial 10 percent disability 
rating, and 10 percent is the highest schedular rating allowed 
for tinnitus, there is no legal basis for the assignment of a 
higher schedular rating.  Consequently, a claim for an initial 
disability rating in excess of 10 percent for service-connected 
tinnitus must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim based on 
a lack of legal merit).  This is true throughout the period of 
time during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.


Great Right Toe

Service connection for a chip fracture of the right great toe was 
granted by an April 2008 rating decision wherein an initial 
noncompensable disability rating was assigned effective as of 
July 24, 2006, under Diagnostic Codes 5299-5284.

Hyphenated diagnostic codes are used when a disability rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  38 
C.F.R. § 4.27.  Diagnostic Code 5299 is used to identify 
musculoskeletal disorders that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities under 
the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5284 
contemplates other foot injuries.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2010).

In considering the applicability of other diagnostic codes 
related to the feet, the Board finds that Diagnostic Code 5030, 
contemplating degenerative arthritis; Diagnostic Code 5010, 
contemplating traumatic arthritis; Diagnostic Code 5276, 
contemplating acquired flatfoot; Diagnostic Code 5277, 
contemplating weak foot; Diagnostic Code 5278, contemplating claw 
foot; Diagnostic Code 5279 contemplating Morton's disease; 
Diagnostic Code 5280, contemplating unilateral hallux valgus; 
Diagnostic Code 5281, contemplating severe unilateral hallux 
rigidus; Diagnostic Code 5282, contemplating hammer toe; or 
Diagnostic Code 5283, contemplating malunion or nonunion of the 
tarsal or metatarsal bones, are not applicable as the medical 
evidence of record is silent for evidence of such.  Accordingly, 
these Diagnostic Codes may not serve as bases for an initial 
compensable disability rating in this case.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5276, 5277, 5278, 5279, 5280, 5281, 
5282, 5283 (2010).

On VA examination in March 2008, the Veteran reported that his 
toenail was thick and difficult to cut.  He reported that he 
experiences pain in the nail area, and that his nail tends to in-
grow.  He indicated that he treats his right great toe by cutting 
the ingrown toe nail and that such yields a fair response, 
without side effects.  He described pain while walking and at 
rest, and reported that his toe is painful at night, after 
walking.  The Veteran reported that, after walking, he 
experiences swelling and subsequent stiffness, fatigability, lack 
of endurance, and weakness.  He stated that he incurred a right 
ankle fracture in 1980.   He added that he was currently 
employed, full-time, as an owner and bulldozer operator for a 
timber business.  

Physical examination revealed no flare-ups of foot joint disease.  
The Veteran presented without the use of assistive devices.  The 
examiner noted that the Veteran was able to stand for three-to-
eight hours, with only short rest periods, and was able to walk 
one-to-three miles.  The examiner found no objective evidence of 
painful motion, swelling, tenderness, instability, weakness, 
abnormal weight-bearing or gait, hammertoes, hallux valgus or 
rigidus, vascular foot abnormality, pes cavus, malunion or 
nonunion of the tarsal or metatarsal bones, or  muscle atrophy.  
The only objective finding related to the right great toe was a 
thickened toenail.  The examiner opined that such can happen 
after an injury to the nail bed.  X-ray examination revealed 
minimal posterior calcaneal enthesophyte formation, with some 
spurring of the lateral malleolus.  Vascular calcification was 
noted.  Minimal deformity at the base of the first distal phalanx 
was noted, and the examiner opined that such may be due to an old 
healed fracture.  The impression of the X-ray examination was no 
acute bone injury.  The examiner opined that the Veteran's right 
great toe had no effects on daily activities and no significant 
occupational effects. 

The Board notes that the Veteran submitted an undated statement 
associated with the claims file after the time of his March 2008 
VA examination.  The Veteran reported that he presented for VA 
examination with a normal gait because he wore tight-fitting 
cowboy boots that provided him with support and that he has 
learned over the years to deal with his right great toe pain.  
The Veteran also reported that he had not worked in some time, 
and had to quit working in the logging industry due to his right 
great toe.  He reported that logging requires one to walk up and 
down mountains.    

Review of the claims file indicates that the RO sought the 
records upon which any decision was made by the Social Security 
Administration for disability benefits.  However, a May 2009 
Formal Finding indicates that a negative response was received 
from the Social Security Administration.

Under Diagnostic Code 5284, moderate residuals of other foot 
injuries warrant a 10 percent rating.  A 20 percent rating 
requires moderately severe residuals.  A maximum 30 percent 
rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2010).

The Board has considered the Veteran's reports of pain, but 
objectively, there was no evidence of pain on manipulation or use 
of the feet on VA examination.  The only findings specifically 
attributed to the Veteran's right great toe were a thickened 
right great toenail and minimal deformity at the base of the 
first distal phalanx.  

While the Veteran reported swelling, stiffness, weakness, 
fatigability, and lack of endurance related to his great right 
toe after walking, there is no evidence that he demonstrated 
moderate symptomatology or that any treatment provider described 
his right great toe injury, or residuals thereof, as moderate in 
degree.  It is significant that the Veteran's VA treatment 
records are silent for complaint or treatment related to the 
right great toe, with the exception of regular diabetic foot 
care.  It is also significant that the Veteran presented for VA 
examination without evidence of abnormal gait, arthritis, painful 
motion, or significant effects on daily activities or employment.  

In essence, there is no evidence of record that indicates that 
the Veteran has a foot injury manifested by moderate 
symptomatology, related to his right great toe.  Thus, the Board 
concludes that the Veteran's service-connected chip fracture, 
right great toe, is not moderate in degree and Diagnostic Code 
5284 may not serve as a basis for an initial compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The VA General Counsel noted in a precedent opinion dated August 
14, 1998, that Diagnostic Code 5284 is a more general diagnostic 
code under which a variety of foot injuries may be rated; that 
some injuries to the foot, such as fractures and dislocations for 
example, may limit motion in the subtalar, midtarsal, and 
metatarsophalangeal joints; and that other injuries may not 
affect range of motion. Thus, General Counsel concluded that, 
depending on the nature of the foot injury, Diagnostic Code 5284 
may involve limitation of motion and therefore require 
consideration under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 9-98.  
However, in this case, the Veteran's foot injury, by the clinical 
evidence of record, does not involve limitation of motion.  Thus, 
further consideration of 38 C.F.R. §§ 4.40 and 4.45 is not 
required.

The preponderance of the evidence is against an initial 
compensable disability rating for the Veteran's service-connected 
chip fracture, great right toe.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings is not warranted.  
Fenderson, supra.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, VA must consider the 
factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals. Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased disability 
rating or that the rating criteria should not be employed, he is 
not competent to make such an assertion.

The preponderance of the evidence is against a compensable 
disability rating for the Veteran's service-connected chip 
fracture, right great toe.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board finds that the Veteran's disabilities do not warrant 
referral for extra-schedular consideration.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the Veteran's exceptional disability picture exhibits 
other related factors identified in the regulations as 
"governing norms."  Id.; see also 38 C.F.R.    § 3.321(b)(1) 
(governing norms include marked interference with employment and 
frequent periods of hospitalization).  If the factors of step two 
are found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claims for extra-schedular consideration.  There is currently no 
evidence that the Veteran's disability picture is not adequately 
contemplated by the rating schedule.  Specifically, the Veteran 
has not complained of any symptomology, related to his tinnitus 
or right great toe, not considered by the Board and the rating 
criteria.  Accordingly, the claims will not be referred for 
extra-schedular consideration.

In light of the evidence of unemployability raised by the record, 
specifically, the Veteran's undated statement, the issue of 
entitlement to a TDIU is remanded for development and 
adjudication and no further consideration of such is necessary at 
this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial disability rating in excess of 10 percent for service-
connected tinnitus is denied.

An initial compensable disability rating for service-connected 
chip fracture, right great toe, is denied.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss and entitlement to a 
TDIU.  Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.  VA has a duty to make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claims for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In the present case, the Board notes that the Veteran was 
afforded a VA audiological evaluation in February 2008 in 
connection for his claim of entitlement to service connection for 
bilateral hearing loss.  However, he also underwent VA 
audiological evaluations in December 2006 and December 2007 for 
treatment purposes.  While reports of such evaluations are 
associated with the claims file, results of audiometric testing 
are not including in the reports.  As the Veteran asserts that 
his bilateral hearing loss is more severe than measured at the 
time of his February 2008 evaluation, and there exists the 
possibility that he indeed presented with more severe bilateral 
hearing loss in December 2006 and December 2007, a remand is 
required to attempt to obtain his results of prior audiometric 
testing.    
In this regard, the Board also notes that the most recent VA 
treatment records associated with the file are dated in August 
2009.  On remand, the Veteran's current VA treatment records must 
be associated with the claims file.  

VA has a duty to request all available and relevant records from 
federal agencies, including VA medical records.  See 38 C.F.R. § 
3.159(c)(2), (c)(3) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (because VA is deemed to have constructive knowledge of 
all VA records and such records are considered evidence of record 
at the time a decision is made).

Further, at the time of the September 2010 Informal Hearing 
Presentation, the Veteran's representative asserted that the 
Veteran's hearing acuity is worse, with greater difficulty 
distinguishing background noise.  The most recent VA audiological 
evaluation is dated in February 2008, almost three years earlier.  
As such, the Board finds that the evidence indicates that the 
Veteran's symptoms may have worsened since his last VA 
examination.  Thus, an updated VA examination is needed to fully 
and fairly evaluate the Veteran's claim for an increased rating.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Finally, the Board observes that, in Rice, the United States 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased disability rating claim when such 
claim is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
the instant case, the record reflects that on VA examination in 
March 2008, the examiner noted that the Veteran was currently 
employed.  However, in an undated letter submitted by the Veteran 
after the time of his VA examination, he reported that he had to 
quit his logging job after many years due to his right great toe.  
The Veteran reported that logging requires one to walk up and 
down mountains and he cannot do the same.  As such, the question 
of TDIU is raised by the record and such must be developed and 
adjudicated.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall provide the Veteran and 
his representative all notice and development 
required by the VCAA, including notice of the 
evidence required to substantiate the claim 
of entitlement to a TDIU raised by the 
record.

2.  The RO/AMC shall contact the VA Medical 
Center in Huntington, West Virginia, and 
attempt to obtain treatment records 
pertaining to the Veteran's VA audiological 
evaluations dated in December 2006 and 
December 2007, to specifically include the 
results of his audiometric testing, as well 
as his most recent VA treatment records dated 
from August 2009 to the present.  All records 
obtained must be associated with the claims 
file.  All responses from the VA facility 
must be associated with the claims file.  If 
a negative response if received, the Veteran 
must be informed of such and provided the 
opportunity to supplement the record with 
copies of his VA treatment records. 

3.  The RO/AMC shall schedule the Veteran for 
a VA audiological evaluation to determine the 
current severity of his service-connected 
bilateral hearing loss.  The evaluation 
should be in accordance with the criteria 
delineated in 38 C.F.R. § 4.85 and should 
include testing of pure tone criteria at 
1,000, 2,000, 3,000, and 4,000 Hertz and 
speech recognition scores using the Maryland 
CNC Test.  All findings should be recorded in 
detail.  The Veteran's claims file must be 
provided to the examiner for review prior to 
the examination.

The examiner must opine as to the impact of 
any functional impairment due to the 
Veteran's service-connected bilateral hearing 
loss upon his activities of daily living and 
his ability to engage in substantially 
gainful employment.  An assessment of the 
Veteran's employment history, educational 
background, and day-to-day functioning in 
relation to his bilateral hearing loss should 
be provided.  In forming the opinion, the 
examiner should disregard both the age and 
any nonservice-connected disabilities of the 
Veteran.

It is requested that the examiner consider 
and reconcile any additional medical evidence 
of record.  The examiner must provide a 
comprehensive report including a complete 
rationale for all opinions and conclusions 
reached.

4.  The RO/AMC shall schedule the Veteran for 
a VA examination to determine the impact his 
service-connected disabilities, limited only 
to bilateral hearing loss; tinnitus; and chip 
fracture, great right toe, have on his 
employability.  The examiner should offer an 
opinion regarding whether it is at least as 
likely as not that the Veteran's service-
connected disabilities, either singularly or 
jointly, render him unable to secure and 
follow substantially gainful employment.  

As to both VA examinations, all indicated 
tests and studies should be conducted.  The 
claims file, to include a copy of this 
Remand, should be made available to the 
examiners for review in conjunction with the 
examinations, and the examiners should note 
such review.   In doing so, the examiner 
should acknowledge the Veteran's reports as 
to his current symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.  The opinion should be based on 
examination findings, historical records, and 
medical principles.  The examiners should 
fully articulate a sound reasoning for all 
conclusions made.

The claims file must be properly documented 
regarding any notifications to the Veteran as 
to any scheduled examination.

5.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development action has been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claim of entitlement to an initial 
compensable disability rating for service-
connected bilateral hearing loss, as well as 
the claim of entitlement to a TDIU raised by 
the record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.  Thereafter, if appropriate, 
the case is to be returned to the Board, 
following applicable appellate procedure. 

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending any requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


